DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “display control unit” and the “change control unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “display control unit” and the “change control unit” are being interpreted to cover CPU 111 described in the specification (par. 29) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "clearer color" employed in claim 15 is indefinite with no well-recognized technical meaning in the field of printing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 11-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai (JP 2016-103695 A).


Referring to claim 1:
Kanai discloses a program being a prescribed program ([0018] and [0020]), characterized in that the prescribed program causes a computer to execute: 
a display controlling step of executing processing to display a first display region to execute printing by using a first color adopting an ordinary color ink being an ink of a process color and a specific color ink being an ink of a color other than the process color (Fig. 7A; [0035], [0072] and [0073]: in the case where check-box 177 is checked, overprinting involving superimposing the color selected in 75 over the color selected in element 171 is performed, i.e. printing using a first color adopting process color inks and a spot color ink), and a second display region being different from the first display region to execute printing by using a second color being different from the first color and adopting at least the specific color ink (Fig. 7A; [0035], [0072], [0073] and [0107]: a second screen is displayed for a different spot color); and a change controlling step of executing processing to change from setting to print a first print region in a print target image corresponding to first RGB values by using a third color being the process color to setting to print the first print region by using the first color in a case where the first display region is operated ([0035], [0036], [0072], [0073] and [0077]), and processing to change from setting to print a second print region in the print target image corresponding to second RGB values by using a fourth color being the process color to setting to print the second print region by using the second color in a case where the second display region is operated ([0035], [0036], [0072], [0073], [0077] and [0107]).



Referring to claims 16-17:
The functions performed by the computer set forth in claim 1 correspond to the method steps set forth in claim 16 and the computer performing the functions set forth in claim 1 correspond to the apparatus performing the functions set forth in claim 17. Therefore claims 16-17 are rejected for the same reasons as presented above with respect to claim 1.
Referring to claim 2:
 Kanai discloses the first display region displays values representing the first RGB values, and the second display region displays values representing the second RGB values (Fig. 7A).
Referring to claim 4: 
Kanai discloses the processing to display the first display region and the second display region is processing to display the first display region and the second display region on a screen displayed by the prescribed program ([0019] and [0020]). 
Referring to claim 5:
Kanai discloses the processing to display the first display region and the second display region is processing to cause a different program being different from the prescribed program to obtain information for displaying the first display region and the second display region, and in a case where the different program obtains the information for displaying the first display region and the second display region, the first display region and the second display region are displayed on a screen displayed by the different program ([0107]).


Referring to claim 6: 
Kanai disclose the prescribed program is a printer driver, and the different program is a program configured to input RGB values concerning the print target image ([0019], [0025, [0028], [0030])
Referring to claim 8: 
Kanai discloses processing to display a third display region, the third display region being different from the first display region and from the second display region, to execute printing by using a fifth color being different from the first color and the second color and adopting at least the specific color ink is further executed, and processing to change from setting to print a third print region in the print target image corresponding to third RGB values by using a sixth color being the process color to setting to print the third print region by using the fifth color is further executed in a case where the third display region is operated ([0071] and [0107]).
Referring to claim 9: 
Kanai discloses the specific color ink includes an ink of a fluorescent color ([0019] and [0020]).
Referring to claim 11: 
Kanai discloses the prescribed program is a printer driver ([0019] and [0020]).
Referring to claims 12: 
Kanai discloses the prescribed program is a program configured to input RGB values concerning the print target image ([0025]-[0027] and Fig. 2A).
Referring to claims 13: 
Kanai discloses the prescribed program is a poster data creation application program ([0025]-[0027] and Fig. 2A).
Claims 1-2, 4, 8-9, 11-13, and 16-17  are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Kunimi et al (US 2020/0081669 A1).
Referring to claim 1:
Kunimi et al disclose a program being a prescribed program [0033], characterized in that the prescribed program causes a computer to execute: 
a display controlling step of executing processing to display a first display region to execute printing by using a first color adopting an ordinary color ink being an ink of a process color and a specific color ink being an ink of a color other than the process color (Fig. 10: element 1001; [0101] and [0134]-[0137]), and a second display region being different from the first display region to execute printing by using a second color being different from the first color and adopting at least the specific color ink (figure 10: element 1002; [0101]); and a change controlling step of executing processing to change from setting to print a first print region in a print target image corresponding to first RGB values by using a third color being the process color to setting to print the first print region by using the first color in a case where the first display region is operated ([0101]-[0106]), and processing to change from setting to print a second print region in the print target image corresponding to second RGB values by using a fourth color being the process color to setting to print the second print region by using the second color in a case where the second display region is operated ([0101]-[0106]).
Referring to claims 16-17:
The functions performed by the computer set forth in claim 1 correspond to the method steps set forth in claim 16 and the computer performing the functions set forth in claim 1 correspond to the apparatus performing the functions set forth in claim 17. Therefore claims 16-17 are rejected for the same reasons as presented above with respect to claim 1.
Referring to claim 2: 
Kunimi et al disclose the first display region displays values representing the first RGB values, and the second display region displays values representing the second RGB values (Fig. 10).
Referring to claim 4: 
Kunimi et al disclose the processing to display the first display region and the second display region is processing to display the first display region and the second display region on a screen displayed by the prescribed program ([0033]).
Referring to claim 8: 
Kunimi et al disclose processing to display a third display region, the third display region being different from the first display region and from the second display region, to execute printing by using a fifth color being different from the first color and the second color and adopting at least the specific color ink is further executed, and processing to change from setting to print a third print region in the print target image corresponding to third RGB values by using a sixth color being the process color to setting to print the third print region by using the fifth color is further executed in a case where the third display region is operated ([0101]).
Referring to claim 9: 
Kunimi et al disclose the specific color ink includes an ink of a fluorescent color ([0055]-[0057]).
Referring to claim 11: 
Kunimi et al disclose the prescribed program is a printer driver ([0057]).
Referring to claims 12: 
Kunimi et al disclose the prescribed program is a program configured to input RGB values concerning the print target image ([0076]).
Referring to claims 13: 
Kunimi et al disclose the prescribed program is a poster data creation application program ([0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai and Kunimi et al as applied to claims 1 and 5 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 3: 
While Kanai nor Kunimi et al disclose the prescribed program further causing the computer to execute: obtaining capability information on a printing apparatus, wherein the computer performs control in such a way as not to display a region out of the first display region and the second display region to be subjected to execution of printing by using a color not compatible with the capability information on the printing apparatus, determining the capability of a printer and controlling printing operations and user interaction accordingly is well-known in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prescribed program in Kanai or Kunimi et al to cause the computer to execute obtaining capability information on a printing apparatus, wherein the computer performs control accordingly as set forth in the claim in order to achieve the best possible printing results on that printing apparatus and avoid potential printing problems or errors. These would have been trivial modifications of Kanai in view of  [0035] & [0062] and of Kunimi et al in view of [0033].
Referring to claim 7: 
While Kanai nor Kunimi et al disclosed the prescribed program further causing the computer to execute: transmitting print data for printing the print target image and a command for printing the first print region by using the first color to a printing apparatus in a case where printing of the print target image is instructed after execution of the processing to change to the setting to print the first print region by using the first color, instructing the transmission of print data for printing a target image and a command for printing to a printing apparatus after execution of processing is well-known in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prescribed program in Kanai or Kunimi et al to cause the computer to execute transmitting print data for printing the print target image and a command for printing as set forth in the claim in order to provide a printed product with intended printing results. These would have been trivial modifications of Kanai in view of [0019]-[0021], [0064-0065] & [108-109] and of Kunimi et al in view of [0033] & [00060]-[0064].


Referring to claim 10: 
While Kanai nor Kunimi et al disclosed the specific color ink includes at least one of a violet ink, a green ink, and an orange ink, the use of such inks is well-known in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanai or Kunimi et al to used such inks as set forth in the claim in order to effectively reproduce special or spot colors, compensating for ineffective reproduction using CMYK colors only. These would have been trivial modifications of Kanai in view of [112] and of Kunimi et al in view of [0030].
Referring to claim 14: 
While Kanai nor Kunimi et al disclosed, controlling a plurality of display regions, including the first display region and the second display region, in such a way as to be arranged and displayed in an order in accordance with prescribed priorities, it is well-known in the prior art to prioritize the manner and arrangement in which information is displayed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanai or Kunimi et al to control the way a plurality of display regions are to be arranged and displayed in an order in accordance with prescribed priorities in order to provide the advantage of displaying information according to objective and/or subjective preferences. Moreover, arranging the display regions according to some priority would appear to be a trivial modification of Kanai in view of [0031] & [0103]-[0107] or Kunimi et al in view of [0111]-[0112].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimi et al as applied to claim 1 above, and further in view of well-known prior art (MPEP 2144.03) or Kanai.
Referring to claims 5-6: 
Kunimi et al do not disclose the prescribed program is a printer driver, Kunimi et al do not disclose the processing to display the first display region and the second display region is processing to cause a different program being different from the prescribed program to obtain information for displaying the first display region and the second display region, and in a case where the different program obtains the information for displaying the first display region and the second display region, the first display region and the second display region are displayed on a screen displayed by the different program. Nor do Kunimi et al disclose the different program is a program configured to input RGB values concerning the print target image. However, programs separate from the print driver for obtaining display information and for handling the input of data, instructions and/or settings are well-known in the prior art. Kanai provides an example having application program 11 running on an OS 10 different from print driver 12 and for such purposes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunimi et al in view of the well-known prior art or Kanai to use a print driver and a different program or general application for the purpose described above instead of having to use a dedicated application that is complicated and time-consuming for the user of the host computer (Kanai: [0007]-[0010]).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 1-15 attempt to claim a product (article of manufacture) for use by a machine (a computer) to perform various functions, but sets forth a “storage medium” that is not limited to statutory subject matter.  That is, the medium on which the program is stored to be executed by computer is not limited to patent eligible subject matter. Claims 1-15 define a program  that when executed by a computer cause the computer to perform functions without defining a non-transitory computer readable medium storing the program, which would be patent eligible subject matter (i.e., the claim would be a statutory product claim).  The scope of the presently claimed medium includes non-statutory subject matter (subject matter not eligible for patent protection) such as a signal or any other transitory medium.  The broadest reasonable interpretation of a claim drawn to a machine readable storage medium (computer readable storage medium or other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine or computer readable storage media, particularly when the specification is silent, does not limit the medium as non-transitory, or does not specifically exclude all mediums that are transitory. See MPEP 2111.01. Applicant’s specification (see par. 81) states that the “storage medium” may also be referred to more fully as a ‘non-transitory computer-readable storage medium’. This is an alternative interpretation of the “storage medium” and does not restrict the claimed “storage medium” to be non-transitory.  
In order to make the claim statutory, the examiner suggests alternatively amending the claim to set forth, for example, “A non-transitory storage medium . . .” or “A non-transitory computer readable storage medium . . .” (or recite a specific type of disclosed non-transitory computer readable medium storing a program for execution by a computer).  The storage medium must be defined as “non-transitory” in the claims, or a specific type of non-transitory storage medium supported in the specification, since the specification does not limit the medium to non-transitory embodiments as indicated above.  Any amendment to the claim should be commensurate with its corresponding disclosure.  The specification is considered to support limiting the computer readable storage medium in general to a non-transitory storage medium as such media, even if not particularly disclosed, are common place in the art.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should be submitted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 February 2022 and 22 July 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2016-103695 on page 1 of the specification. Both that document and the other two cited in the IDS were cited and discussed in the EPO Search Report dated 15 June 2022.

Cited Art
The prior art and other references made of record and not relied upon are considered pertinent to applicant's disclosure. 

Takasaki (US 2022/0256056 A1) discloses a control apparatus, method, and product, which are capable of suppressing the occurrence of an unintended print result. To this end, a controlling method includes a notifying step of executing a prescribed notification based on fulfillment of a prescribed condition concerning a region corresponding to first RGB values by print data even though a first setting is being activated, the first setting is to print a first print region corresponding to the first RGB values in a print target image by using a first color represented by use of at least a specific color ink being an ink of a color other than a process color (abstract).

	Kawai (US 2022/0256057 A1) disclose a printing system 10 that can selectively execute printing using a fluorescent ink and printing using only normal color inks without using the fluorescent ink. In this case, for example, on the display screen 1100, the print button 1110 for an instruction for printing is provided as two separate buttons, i.e., a fluorescent spot color printing button and a normal color printing button, so as to enable selection by the user. If the user selects the fluorescent spot color printing button, an instruction for printing using a fluorescent spot color will be provided, and, if the user selects the normal color printing button, an instruction for printing using only normal colors will be provided. Alternatively, it is also possible that whether or not a color in the fluorescent spot color palette is set for the image in the image display part 1102, so that, based on the determination, either an instruction for printing using a fluorescent spot color or an instruction for printing only with normal inks is automatically selected as an output (par. 124).
	
Tanaka et al (US 11297205 B2) disclose an image forming apparatus includes a memory and a processor configured to output an image formed based on image data including predetermined specific text after replacing a color of one or more portions in the image data with a special color that is in advance associated with the specific text, the one or more portions being assigned a color identical or similar to a color of the specific text to form the image (abstract).
	
Yamashita (US 10958809 B2) shows in FIG. 14 an example of the color conversion table generation screen 220. The color conversion table generation screen 220 is a screen used to generate the color conversion table 126. The color conversion table generation screen 220 has an output profile selection area 221, a spot color Lab value display area 222, a cmyk value display area 223, a number-of-user-intermediate-points selection area 225, a color-gradient image preview area 226, a spot color position display icon 227, a user intermediate point position display icon 228, and a color conversion table generation button 229. The spot color Lab value display area 222 and the cmyk value display area 223 have, for every spot color, a record showing information about the spot color (col. 22, lines 55-67).
	
Sato et al (US 8077348 B2) disclose an image processing apparatus comprising a processor, arranged to perform image processing for image data in accordance with a combination of color materials including process colors and a spot color, and a generator, arranged to generate a preview image displaying an image area where use of the color material of the spot color is effective when printing is performed with a combination of the color materials of the process colors and the spot color (summary).
	
Agehama (US 7420707 B2) discloses a printing specification method and printing specification device for specifying a spot color, which differs from process colors, as a substitution color, when setting the substitution color for a color plate of one of the process colors and performing printing processing. The printing specification method includes extracting spot colors from a spot color database, displaying a list of names of the extracted spot colors, and specifying a spot color corresponding to a name that has been selected from the list as the substitution color. The spot color database is based on color information which includes characteristic values, which specify the spot colors, and spot color names. The extraction is performed on the basis of a characteristic value which sets a reference point and of a tolerance range of this characteristic value (abstract).
	
Tanase et al (US 10382656 B2) describe spot color replacement with reference to FIG. 3. Note, on the registration screen, a region A where a list of registered spot colors is displayed, a region B where names of spot colors to be registered are input, a region C where numbers of the spot colors are input, a region D where RGB values of spot colors in the image data are input, a region E where ink amount data (specific condition) used for realizing spot colors in the printing device 120 are input, an icon F for reading a new registration screen, an icon G for deleting a registered condition, and an icon H for newly registering RGB values and specific conditions of spot colors are displayed on the user interface 52. See col. 11, line 11 to col. 14, line 2.
	
Kodama et al (US 7821659 B2) disclose confirming whether or not Color (n), which corresponds to that color name Spot (n), is a spot color. If Color (n) is a spot color, CMYK value conversion is carried out from a LUT of that spot color, and CMYK values are composed in a region for output. If Color (n) is a process color, CMYK values thereof are stored in a region for CMYK color correction. After color correction is carried out on the CMYK values of the region for CMYK color correction, they are composed with CMYK values of the region for CMYK output. FIG. 2 shows a setting dialog 44 displayed as an example of a user interface on an unillustrated monitor of the client terminal 14 by the printer driver 34. Note the spot colors which can be used at the print server 12 are displayed together with the process colors in the combo boxes 48 (i.e., the spot colors, whose LUTs are stored in the HDD 30 of the print server 12, are displayed in pull-down menus). See abstract and col. 5, line 45 to col. 6, line 41.
	
Eintracht et al (US 6519050 B1) display process color values equivalent for a particular spot color. These values are displayed in boxes 68, 72, 70, 74, which are labeled C, M, Y, K, respectively. The spot color box 62 displays the name of the color ink, i.e., the color system, and its density is displayed in density box 66. See Fig. 1C.
	
Kunimi et al (EP 3726826 A1) disclose an image forming apparatus (30) comprises a communication unit configured to receive first print data into which an object (71) to be printed in a spot color is designated in a first area (72) in a document to be printed and second print data of the document to be printed. A drawing unit is configured to convert the second print data received by the communication unit into image data (81) of a predetermined color. A spot color image control unit is configured to extract an image of the first area from the image data obtained by conversion of the drawing unit. A conversion unit is configured to convert the image of the first area (abstract).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Scott A Rogers/
Primary Examiner, Art Unit 2672
26 September 2022